DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 11 July 2022. Claims 2 and 12 have been cancelled. Claims 1, 3, 11, 13, and 20 have been amended. Claims 1, 3-11, and 13-20 are pending.

DSMER Pilot Program Status

[3]	Applicant has declined to participate in the pilot program by not timely filing a properly completed form PTO/SB/456. The application will not be entered into the pilot program.






Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[4]	Previous rejection(s) of claims 11-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has/have been overcome by the amendments to the subject claims and is/are withdrawn.

[5]	Amended claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 as presented by amendment recites “...the first software application and the second software application being deployed at different host systems but operating on a same data in order to accomplish the customized function...”.

With respect to “same data”, the specification paragraph [0030] indicates that the subject software applications may operate on data stored in one or more database tables. Paragraph [0032] indicates that the configuration engine may apply customizations that change a template defining the manner in which data is stored in one or more database tables such that the enterprise software application is able to perform the customized function. In specific reference to the template-based customizations of application to perform distinct subprocesses, paragraph [0055] provides a customized function may involve defining first and second subprocesses performed by customized first and second applications at different host systems. Further, paragraph [0055] indicates that the customization templates further define a first manner in which data is stored in a first database table operated on by the first enterprise software application while performing the first subprocess. Similarly, paragraph [0055] indicates that the second template defines a second manner in which data is stored in a second database table operated by the second enterprise software application while performing the second subprocess. Examiner notes the specific indication that the respective first and second applications perform their respective subprocesses operating on first and second database tables. Accordingly, the claim is indefinite because it is not clear what is conveyed by “operating on a same data” as the specification designates distinct database tables that are operated upon by the respective applications.

From paragraphs [0035]-[0037] and [0040]-[0042], Examiner notes the mapping process with respect to columns and rows of respective database tables accessed or operated upon by respective applications in a local environment, i.e., different host systems. Based on this disclosure, Examiner assumes and has applied/withdrawn art based on the following: (1) “same data” indicates that the two subprocesses/applications are executed in their local environment and operate on the same actual data that is stored in differing column structures in database tables, i.e., the same data is stored in different tables using different column identifiers; (2) execution of the customized function involves the data storage customizations to be invoked using the first table structure when executing the first subprocess by the first application and using the second table structure when executing the second subprocess by the second application. However, Examiner’s interpretation is not clear from the claim as presented and appropriate clarification correction is required.

NOTE: For Applicant’s Benefit, Examiner has withdrawn the rejection under 35 U.S.C. 103 below based on the interpretation presented above. Specifically, while the applied teachings utilize a template-based customization of deployed applications in different host environments, the art does not specify template customizations deployed with respect to a customized function which includes customized specifications for component applications operating on same data having different storage designations in different database tables. Examiner further suggests that amendments to clarify that the above functionality is performed actively by the inventive configuration engine which applies the first template to change a manner in which data is stored in a first database table while the first application is performing the first subprocess and applies the second template to change the manner in which data is stored in a second database table while the second application is performing the second subprocess could serve to overcome the rejection under 35 U.S.C. 101 maintained herein. Applicant is encouraged to contact the Examiner to discuss amendments expedite prosecution of the instant application.     

Independent claims 11 and 20 when analyzed in the manner described above with respect to claim 1 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 3-10, and 13-19 inherit and fail to remedy the deficiencies of their respective parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     

 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[6]	Previous rejection(s) of claims 1-20 (now claims 1, 3-11, and 13-20 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is are maintained. See response to remarks/amendment below for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1, 3-11, and 13-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:


Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 11, and 20 are directed to a system, a method, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 11, and 20 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 11, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to abstract Mental Processing directed to applying judgements to determine customizations to a software application. In particular, the general subject matter to which the claims are directed serves to decide and store in a template customizations to software application, which is an ineligible concept performable by Human Mental Processing as set forth  the 2019 PEG. 

Under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 11 recites: “…receiving...one or more inputs for generating a customized function whose performance requires a first software…”, “…applying, based at least on the one or more inputs, a first customization to a first template associated with the first software application and a second customization to a second template associated with the second software application…”, “…defining a first manner in which data is stored in a first database table...and...defining a second manner in which data is stored in a second database table…”, and “…implementing the customized function by at least sending...the first template...and sending...the second template having the second customization.”.

Respectfully, absent further clarification of the processing steps executed by the recited processor and configuration engine, given a set of required inputs one of ordinary skill could reasonably determine and apply customized data storage definitions to enter into a template and further determine to which host system to send the template for execution by employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 11 that potentially integrate the exception are limited to the “configuration engine”. Claim 11 further indicates, generally, that the claimed method is “computer-implemented” as designated in the preamble. With respect to these potential additional elements, the claimed “configuration engine” is identified as receiving inputs. The preamble indicates, generally, that the claimed method occurs in a computing environment.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., inputs are received, customizations are applied, templates are sent to hosts etc.) as associated with a respective “configuration engine” or generally as “computer-implemented. Beyond the general statement that engine receives the inputs and the method is computer implemented, the limitations provide no further clarification with respect to the functions performed by the “engine” and or “processor” as further provided in system claim 1, in producing the claimed result. A recitation of “by an engine” or “computer-implemented”, absent clarification of processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitute a general indication that the method occurs in a computing environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., applying inputs/customizations to a template), and sending and receiving information over a network (e.g., sending the template). 

Accordingly, claim 11 is reasonably understood to be conducting standard, and formally manually performed process of applying judgements to determine customizations to a software application using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of receiving and transmitting data. The claimed applying judgements to determine customizations to a software application benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 


Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0150433, Examiner notes paragraphs [0059]-[0065]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify in a general manner that the above identified generic computing structures are engaged to: (1) receive inputs; (2) apply customizations to templates; and (3) send templates. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., inputs); (2) storing and retrieving information and data from a generic computer memory (e.g., templates); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., applying customizations based on the inputs). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of applying judgements to determine customizations to a software application. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., applying judgements to determine customizations to a software application, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of applying judgements to determine customizations to a software application benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          

Independent claims 1 and 20, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 3-10 and 12-19, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 103

[6]	Previous rejection of claims 1, 3-11, and 13-20 under 35 U.S.C. 103 as being unpatentable over Vasudev et al. (United States Patent Application Publication No. 2017/0076295), in view of Haley et al. (United States Patent Application Publication No. 2007/0061428) has/have been overcome by the amendments to the subject claims and is/are withdrawn.

Allowable Subject Matter

[7]	Claims 1, 3-11, and 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action. See rejection under 35 U.S.C. 112(b) above and Examiner’s NOTE.

Response to Remarks/Amendment

[8]	Applicant's remarks filed 11 July 2022 have been fully considered and are addressed as follows: 

[i]	In response to rejection(s) of claim(s) 1-20 (now claims 1, 3, 11, 13, and 20 as presented by amendment) under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 1, 3-11, and 13-20, Applicant provides the following remarks:

"…Applicant disagrees with the Examiner’s subject matter eligibility analysis...the Examiner ostensibly categorizing the claimed subject matter as merely a mental process is erroneous because it is premised on a gross oversimplification of the claimed subject matter...In fact, the Examiner’s abstract idea inquiry thoroughly ignores the technical aspects of claimed subject matter including…the creation of a customization function through application of customizations to enterprise software applications deployed at different host system but operation on a same data in order to perform the customized function...Instead of customizing each enterprise software application separately to achieve a customized function, the end user may interact with the configuration engine to implement the customized function...the limitations...cannot practically be performed in the human mind..."

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 11 as presented by amendment. In particular, amended claim 11 includes “…receiving...one or more inputs for generating a customized function whose performance requires a first software application to perform a first subprocess and a second software application to perform a second subprocess, the first software application and the second software application being deployed at different host systems but operating on a same data in order to accomplish the customized function…”, “…applying, based at least on the one or more inputs, a first customization to a first template associated with the first software application and a second customization to a second template associated with the second software application…”, “…defining a first manner in which data is stored in a first database table...and...defining a second manner in which data is stored in a second database table…”, “...staging...the customized function to at least determine a compatibility between the first customization applied to first software application and the second customization to the second software application...”, and “…upon determining that the first customization...is compatible with the second customization...implementing the customized function by at least sending...the first template...and sending...the second template having the second customization.”. 

Examiner respectfully maintains that the above noted limitations is/are performable by human mental processing. Specifically, Examiner notes the claim structure with attention to the functions identified as performed by the recited configuration engine and/or processor. While the claim indicates that the staging/compatibility determinations are performed “at the configuration engine”, these recitations merely require that the functions are performed at the computer. In other words, as human observing configuration information presented on a computer and determining the configurations are compatible by applying expertise and a judgement has performed the functions “at the configuration engine”. Respectfully, absent further clarification of the processing steps executed by the recited processor and configuration engine, given a set of required inputs one of ordinary skill could reasonably determine and apply customized data storage definitions to enter into a template and further determine to which host system to send the template for execution by employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Applicant further remarks:

“…Claims 1-20 are clearly patent eligible...because the claims integrate any alleged mental process into a practical application for centralizing the configuration of enterprise software application deployed at different host systems…the Examiner’s significantly more inquiry is improper due to a misplaced emphasis on generic computer systems performing generic computer functions routinely used in computer applications...the Examiner is required to provide wither a statement by the Applicant, a court decision, a publication, or Official Notice...In the glaring absence of any such evidence, the Examiner’s position that the claimed subject matter are not sufficient to amount to significantly more is simply indefensible...”

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 11 as presented by amendment, includes: (1) staging/determining compatibility at the configuration engine; and (2) an indication that the first and second software applications are deployed at different host systems. 

As presented, the function(s) reasonably attributable to the claimed configuration engine are limited to receiving data or information via a network (e.g., receiving inputs and sending templates) and performing tasks that are otherwise performable in the human mind (e.g., generating a customized function and determining compatibility among configurations/customizations).

Respectfully, claim 11 is reasonably understood to be conducting standard, and formally manually performed process of applying judgements to determine customizations to a software application using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed applying judgements to determine customizations to a software application benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 
In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 11 as presented by amendment, includes: (1) staging/determining compatibility at the configuration engine; and (2) an indication that the first and second software applications are deployed at different host systems. 
Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0150433, Examiner notes paragraphs [0059]-[0065]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. As noted above the functions performed by the underlying technology are limited to storing and retrieving information from computer memory, transmitting information over computer network, and performing repetitive calculations performable by mental processing such as applying judgements to determine customizations to a software application. Accordingly, Examiner respectfully maintains that the non-technical functions of applying judgements to determine customizations to a software application benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1, 3-11, and 13-20 under 35 U.S.C. 103 have been fully considered and are persuasive.

NOTE: For Applicant’s Benefit, Examiner has withdrawn the rejection under 35 U.S.C. 103 below based on the interpretation presented above. Specifically, while the applied teachings utilize a template-based customization of deployed applications in different host environments, the art does not specify template customizations deployed with respect to a customized function which includes customized specifications for component applications operating on same data having different storage designations in different database tables. Examiner further suggests that amendments to clarify that the above functionality is performed actively by the inventive configuration engine which applies the first template to change a manner in which data is stored in a first database table while the first application is performing the first subprocess and applies the second template to change the manner in which data is stored in a second database table while the second application is performing the second subprocess could serve to overcome the rejection under 35 U.S.C. 101 maintained herein. Applicant is encouraged to contact the Examiner to discuss amendments expedite prosecution of the instant application.     

Conclusion

[9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  
Buczkowski, AUTOMATED CONFIGURATION PROFILE GENERATION AND MANAGEMENT, United States Patent Application Publication No. 2020/0110591, paragraphs [0022]-[0024]: Relevant Teachings: Buczkowski discloses a system and method which utilizes configuration profiles create and customize applications for deployment to target/host environments. The system/method includes template-based designations for required restrictions and settings to implement configurations in specified target environments.

Narayanan et al., DISTRIBUTED VERSIONING OF APPLICATIONS USING CLOUD-BASED SYSTEMS, United States Patent Application Publication No. 2018/0336027, paragraphs [0081]-[0088]: Relevant Teachings: Narayanan et al. discloses a system and method which generates customized application packages for could deployment using versioning templates. The system/method includes cloning and customization of base templates.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683